Citation Nr: 0323584	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for residuals of 
fracture, right fifth finger, currently evaluated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to March 1949.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Manila, 
the Republic of the Philippines, which denied the above 
claims.  


FINDING OF FACT

On August 27, 2003, the Board was notified by the RO in 
Manila, the Republic of the Philippines, that the veteran 
died on April [redacted]
, 2003.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in March 2002, the RO denied the 
veteran's claims of entitlement to increased ratings for 
hemorrhoids, evaluated as 20 percent disabling and for 
residuals of a fracture, right fifth finger, currently 
evaluated as 0 percent disabling.  The RO also denied the 
veteran's claim of entitlement to a total disability rating 
due to individual unemployability.  The veteran filed a 
timely notice of disagreement only as to the denial of 
increased ratings.  The RO subsequently provided a statement 
of the case.  In November 2002 the veteran perfected his 
appeal and the issues were properly certified to the Board.  
The Board was notified on August 27, 2003 by the RO that the 
veteran died on April [redacted]
, 2003.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

